People v Witherow (2022 NY Slip Op 01692)





People v Witherow


2022 NY Slip Op 01692


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, WINSLOW, AND BANNISTER, JJ.


943 KA 19-01396

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vDAVID J. WITHEROW, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


CARA A. WALDMAN, FAIRPORT, FOR DEFENDANT-APPELLANT.
JAMES B. RITTS, DISTRICT ATTORNEY, CANANDAIGUA (V. CHRISTOPHER EAGGLESTON OF COUNSEL), FOR RESPONDENT.

	Appeal from an order of the Ontario County Court (Michael M. Mohun, A.J.), dated July 19, 2018. The order, among other things, directed defendant to pay restitution and reparation. 
It is hereby ORDERED that the order so appealed from is modified on the law by reducing the total amount of restitution and reparation to $27,520.09, and as modified the order is affirmed.
Same memorandum as in People v Witherow ([appeal No. 1] — AD3d — [Mar. 11, 2022] [4th Dept 2022]).
All concur except Carni, J., who is not participating.
Entered: March 11, 2022
Ann Dillon Flynn
Clerk of the Court